DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.
	Regarding claim 1:
	While claim 1 has been rejected with the combination of Wang et al. (WO 2018/074959 A1, citations from corresponding US PGPUB US 2019/0289527 A1) hereinafter Wang and Wu (US 2018/0063874 A1) hereinafter Wu, Applicant argues on pages 8-10 Wang fails to teach or suggest "communicating a network address over a first wireless communication link from a manager resource device to an image capture device, the network address assigned to the manager resource device" and "receiving a data payload over a second wireless communication link, the data payload originating from the image capture device, the data payload addressed for delivery to the network address previously communicated over the first wireless communication link" because "The Office Action fails to provide any explanation for how the prior art system in FIG. 3 and the separate embodiment in FIGS. 4-5 and 11 could be modified to teach or suggest performing both of the above-quoted steps of claim 1".
The examiner respectfully disagrees.
communicating a network address over a first wireless communication link from a manager resource device to an image capture device (trigger frame from relay (manager resource device) to station (STA); Fig. 3 and Fig. 11, station includes mobile phone, cellular phone, smart phone, laptop (thus STA indicates an image capture device); para. 85 indicating an image capture device, trigger frame includes address of relay; para. 101, relaying in at least one direction; para. 167 and para. 172), the network address assigned to the manager resource device (trigger frame includes information for scheduling/configuring transmissions; para. 96-97, trigger frame includes information for indicating addresses of relay and STA, trigger frame includes address of relay (manager resource device); para. 101) receiving a data payload over a second wireless communication link (Tx of data originating from STA to relay (second communication link); Fig. 3 and Fig. 11, relaying in at least one direction; para. 167 and para. 172), the data payload originating from the image capture device, the data payload addressed for delivery to the network address previously communicated over the first wireless communication link (data from STA to relay after trigger frame (trigger frame including network address of relay) received by STA over first wireless communication link; Fig. 3 and Fig. 11, data from 2nd communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117).  With respect to the relation to Fig. 3 and Fig. 11 (and generally to Figs. 3 and in Figs. 4, 8, and 11), Wang explicitly states "There is a general need for improvements when it comes to relayed communication in wireless communication systems" (para. 11) which indicates Wang is directed to improvements (modifications) in different part solutions in the different embodiments can be combined in other configurations" (para. 235).
	While claim 1 has been rejected with the combination of Wang and Wu, Applicant argues on pages 10-11 Wang fails to teach or suggest "the first wireless communication link uses carrier frequencies of a first frequency range" and "the second wireless communication link uses carrier frequencies of a second frequency range".
The examiner respectfully disagrees.
	The combination of Wang and Wu, in particular, Wang teaches the limitation the first wireless communication link uses carrier frequencies of a first frequency range (wireless communication system; para. 89, trigger frame including information regarding transmission (radio resource allocation, IEEE 802.11 indicating carrier frequencies); para. 102-104 where carrier frequencies of the first wireless communication link is considered as being in a first frequency range) the second wireless communication link uses carrier frequencies of a second frequency range (wireless communication system; para. 89, trigger frame including information regarding transmission (radio resource allocation, IEEE 802.11 indicating carrier frequencies); para. 102-104 where carrier frequencies of the second wireless communication link is considered as being in a second frequency range).  The first wireless communication link being in a frequency range that is for the first wireless communication link and thus the first frequency range, and the second wireless wherein frequencies of the second frequency range are higher than frequencies of the first frequency range.

	Regarding claim 24:
	The examiner respectfully disagrees with applicant’s arguments for the same reason as set forth above for claim 1.

	Regarding claim 43:
	The examiner respectfully disagrees with applicant’s arguments for the same reason as set forth above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 24-30, 33-34, 38-39, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2018/074959 A1, citations from .
	Regarding claim 1, Wang teaches a method comprising: communicating a network address over a first wireless communication link from a manager resource device to an image capture device (trigger frame from relay (manager resource device) to station (STA); Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, station includes mobile phone, cellular phone, smart phone, laptop (thus STA indicates an image capture device); para. 85 indicating an image capture device, trigger frame includes address of relay; para. 101, relaying in at least one direction; para. 167 and para. 172), the network address assigned to the manager resource device (trigger frame includes information for scheduling/configuring transmissions; para. 96-97, trigger frame includes information for indicating addresses of relay and STA, trigger frame includes address of relay (manager resource device); para. 101), wherein the first wireless communication link uses carrier frequencies of a first frequency range (wireless communication system; para. 89, trigger frame including information regarding transmission, radio resource allocation, IEEE 802.11; para. 102-104 indicating carrier frequencies where carrier frequencies of the first wireless communication link indicates in a first frequency range, where first wireless communication link being in a frequency range that is for the first wireless communication link and thus the first frequency range); receiving a data payload over a second wireless communication link, the data payload originating from the image capture device (Tx of data originating from , the data payload addressed for delivery to the network address previously communicated over the first wireless communication link (data from STA to relay after trigger frame (trigger frame including network address of relay) received by STA over first wireless communication link; Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, data from 2nd communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117), wherein the second wireless communication link uses carrier frequencies of a second frequency range (wireless communication system requiring carrier frequencies of a frequency range; para. 89, trigger frame including information regarding transmission, radio resource allocation, IEEE 802.11; para. 102-104 indicating carrier frequencies where carrier frequencies of the second wireless communication link indicates in a second frequency range, where the second wireless communication link being in a frequency range that is for the second wireless communication link and thus the second frequency range), and communicating the data payload from the manager resource device over a communication path to a remote server (communication path of data between relay and AP in uplink; Figs. 3, 4, 8, and 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, providing services between remote locations 
	Wang does not explicitly disclose and wherein frequencies of the second frequency range are higher than frequencies of the first frequency range.
	However, in the same field of endeavor, Wu teaches and wherein frequencies of the second frequency range are higher than frequencies of the first frequency range (Bluetooth for low-power wireless transmission (2.4 GHz for control in first frequency range), and WiFi for high-power wireless transmission; para. 34 indicating 3.6 GHz (802.11y), 4.9 GHz (802.11j), 5 GHz (802.11a/h/j/n/ac/ax), 5.9 GHz (802.11p), and 60 GHz (802.11ad/ay)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 2, the combination of Wang and Wu, specifically, Wang teaches the network address communicated from the manager resource device to the image capture device indicates a target recipient to which to transmit the data payload from the image capture device (data from STA to relay after trigger frame including network address received by STA over first wireless communication link; Fig. 3 and Fig. 11, data from 2nd communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117).

	Regarding claim 24, Wang teaches a communication system (wireless communication system; para. 89) comprising: a manager resource device (relay; Fig. 4 and Fig. 8); and an image capture device (station (STA); Fig. 3 and Fig. 11, STA includes mobile phone, cellular phone, smart phone, laptop; para. 85 indicating an image capture device); the manager resource device storing instructions (embodiments implemented in software; para. 162) that, when executed by the manager resource device, cause the manager resource device to: communicate a network address over a first wireless communication link from the manager resource device to the image capture device (trigger frame from relay (manager resource device) to STA (image capture device) (first communication link); Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, trigger frame includes address of relay (manager resource device); para. 101, relaying in at least one direction; para. 167 and para. 172), the network address assigned to the manager resource device (trigger frame includes information for scheduling/configuring transmissions; para. 96-97, trigger frame includes information for indicating addresses of relay (manager resource device) and STA; para. 101); receive a data payload over a second wireless communication link, the data payload originated by the image capture device (Tx of data originating from STA to relay (second communication link); Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, relaying in at least one , the data payload addressed for delivery to the network address previously communicated over the first wireless communication link (data from STA to relay after trigger frame including network address received by STA over first wireless communication link; Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, data from 2nd communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117); and communicate the data payload from the manager resource device over a communication path to a remote server (communication path of data between relay and AP in uplink; Figs. 3, 4, 8, and 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 3 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	Wang does not explicitly disclose wherein the first wireless communication link operates at a first set of carrier frequencies and the second wireless communication link operates at a second set of carrier frequencies different than the first set of carrier frequencies.
	However, in the same field of endeavor, Wu teaches wherein the first wireless communication link operates at a first set of carrier frequencies and the second wireless communication link operates at a second set of carrier frequencies different than the first set of carrier frequencies (Bluetooth for low-power wireless transmission (2.4 GHz for control in first frequency range), and WiFi for high-power wireless transmission; para. 34 indicating 3.6 GHz (802.11y), 4.9 GHz (802.11j), 5 GHz (802.11a/h/j/n/ac/ax), 5.9 GHz (802.11p), and 60 GHz (802.11ad/ay)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 25, the combination of Wang and Wu, specifically, Wang teaches the network address communicated from the manager resource device to the image capture device indicates a target recipient to which to transmit the data payload from the image capture device (data from STA to relay after trigger frame including network address received by STA over first wireless communication link; Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, data from 2nd communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117).
	Regarding claim 26, Wang teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to communicate the network address over the first wireless communication link from the manager resource device to the image capture device (trigger frame from relay (manager resource device) to STA 
	Wang does not explicitly disclose prior to the image capture device requesting to establish the second wireless communication link to communicate the data payload to the manager resource device.
	However, in the same field of endeavor, Wu teaches prior to the image capture device requesting to establish the second wireless communication link to communicate the data payload to the manager resource device (mobile device sends request (prior to establishment) to portable information capturing device (image capture device) sending mobile device encrypted string for identification (request to establish link); para. 28-para. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 27, Wang does not explicitly disclose the data payload comprises data that represents video of a location monitored by the image capture device.
Wu teaches the data payload comprises data that represents video of a location monitored by the image capture device (video recording by device; para. 35, receiving media data; para. 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 28, the combination of Wang and Wu, specifically, Wang teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to detect that a message including the data payload includes the network address indicating that the manager resource device is an intended recipient of the data payload (relay encapsulates data from STA, forwards to AP, requiring relay to detect data sent from STA intended for relay; para. 09, specifying relay as target of data; para. 117, indicating relay data including address for relay to detect data is for relay).
	Regarding claim 29, the combination of Wang and Wu, specifically, Wang teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to maintain the communication path as a persistent communication link between the manager resource device and the remote server through a domain gateway device (root AP (domain gateway device) to relay; para. 129-para. 130, data 
	Regarding claim 30, the combination of Wang and Wu, specifically, Wang teaches the network address is a first network address (trigger frame including address of relay unit (first network address); para. 101); the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to receive a second network address assigned to the image capture device (trigger frame also including address of 2nd communication unit (image capture device); para. 101); and communicate the second network address over the first wireless communication link to the image capture device (trigger frame from relay (manager resource device) to STA (image capture device) over first wireless communication link; Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235).
	Regarding claim 33, the combination of Wang and Wu, specifically, Wang teaches a domain gateway device coupled to the manager resource device via a third wireless communication link (IEEE 802.11; para. 102, Fig. 8 showing AP and coupled to the image capture device via a fourth wireless communication link (Fig. 8 showing connection between AP and STA (4th communication link), STA within range of AP; Fig. 10, STA may use relay to transmit data to AP when channel poor; para. 134 indicating STA to AP when channel not poor).
	Regarding claim 34, the combination of Wang and Wu, specifically, Wang teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to wirelessly transmit the data payload over a third wireless communication link to a domain gateway device (Fig. 11 showing data from relay to root AP; Fig. 8 showing wireless communication link (third wireless communication link) between relay and AP), the domain gateway device communicating the data payload to the remote server (communication path of data between relay and AP in uplink; Figs. 3, 4, 8, and 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 3 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	Regarding claim 38, Wang teaches the image capture device storing instructions that, when executed by the image capture device, cause the image capture device (station (STA); Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be  to communicate with a domain gateway device (STA transmission of data to AP via relay; Fig. 3 and Fig. 11) to establish a third wireless communication link between the manager resource device and the remote server (Fig. 11 showing data from relay to root AP; Fig. 8 wireless communication link (third wireless communication link) between relay and AP) over which to communicate the data payload to the remote server (communication path of data between relay and AP in uplink; Figs. 3, 4, 8, and 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 3 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	Wang does not explicitly disclose the first wireless communication link is a persistent time-slotted communication channel, the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to transmit the network address in a time slot of the persistent time-slotted communication channel assigned to the manager resource device.
	However, in the same field of endeavor, Wu teaches the first wireless communication link is a persistent time-slotted communication channel, (Bluetooth for low-power wireless transmission (1st communication link), where  indicating channel available as needed (without separate setup/takedown/authentication/powering on for each communication) (persistent)) the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to transmit the network address in a time slot of the persistent time-slotted communication channel assigned to the manager resource device (Bluetooth for low-power wireless transmission, where Bluetooth uses time-slotted communication between slave(s) and master; para. 34, where Wang transmits network address in trigger).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 39, the combination of Wang and Wu, specifically, Wang teaches the image capture device storing further instructions that, when executed by the image capture device, further cause the image capture device to: establish a fourth wireless communication link with the domain gateway device (Fig. 8 showing connection between AP and STA (4th communication link), STA within range of AP; Fig. 10, STA may use relay to transmit data to AP when channel poor; para. 134 indicating STA to AP when channel not poor); convey the data payload to the domain gateway device (STA within range of AP; Fig. 10, STA may use relay to transmit data to AP when channel poor; para. 134 indicating STA to AP when channel not poor); and terminate the fourth wireless communication link in response to completing conveyance of the data payload to the domain gateway device (STA entering sleep mode (terminating wireless links) and wake up at end of relay transmission to receive ACK (indicating completing conveyance to AP); para. 154).
	Regarding claim 41, the combination of Wang and Wu, specifically, Wang teaches the image capture device storing instructions that, when executed by the image capture device, cause the image capture device to wirelessly transmit the data payload over the second wireless communication link to the manager resource device (Tx of data originating from STA to relay (second communication link); Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. 11 and para. 235).

	Regarding claim 43, Wang teaches non-transitory computer-readable storage hardware having instructions stored thereon (program on medium; para. 200-202), the instructions, when executed by computer processor hardware (processor; 228), cause the computer processor hardware to: communicate, via a first communication interface, a network address over a first wireless communication link from a manager resource device to an image capture device, the network address assigned to the manager resource device (trigger frame from relay (Fig. 4 and Fig. 8) (manager resource device) to station (STA) (image capture device); Fig. 3 and Fig. 11, improvements for relayed communication and different part solutions in the different embodiments can be combined in other configurations; para. ; receive, a data payload over a second wireless communication link (Tx of data originating from STA to relay (second communication link); Fig. 3 and Fig. 11, relaying in at least one direction; para. 167 and para. 172), the data payload originated from the image capture device (data originating from STA; Fig. 3 and Fig. 11), the data payload addressed for delivery to the network address previously communicated over the first wireless communication link (data from STA to relay after trigger frame including network address received by STA over first wireless communication link ; Fig. 3 and Fig. 11, data from STA to relay; Fig. 3 and Fig. 11, data from 2nd communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117); and communicate the data payload from the manager resource device over a communication path to a remote server (communication path of data between relay and AP in uplink; Figs. 3, 4, 8, and 11, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 3 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	Wang does not explicitly disclose via a second communication interface different than the first communication interface.
Wu teaches via a second communication interface different than the first communication interface (Bluetooth for low-power wireless transmission (2.4 GHz for control (first frequency range)), and WiFi for high-power wireless transmission; para. 34 indicating 3.6 GHz (802.11y), 4.9 GHz (802.11j), 5 GHz (802.11a/h/j/n/ac/ax), 5.9 GHz (802.11p), and 60 GHz (802.11ad/ay)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu, and further in view of Hicks et al. (US 2011/0090334 A1) hereinafter Hicks.
	Regarding claim 31, the combination of Wang and Wu do not explicitly disclose receiving by the manager resource device, prior to receiving the data payload, a notification over the first wireless communication link from the image capture device, the notification indicating a detected trigger event.
	However, in the same field of endeavor, Hicks teaches receiving by the manager resource device, prior to receiving the data payload, a notification over the first wireless communication link from the image capture device, the notification indicating a detected trigger event (alarm notification based on trigger 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hicks to the modified system of Wang and Wu, where Wang and Wu's modified system along with Hicks' reduced bandwidth (para. 58) reduces bandwidth thereby reducing congestion and delayed delivery of important data, and improving probability of delivery of important data.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu, in view of Hicks, and further in view of Breiling et al. (US 2017/0163331 A1) hereinafter Breiling.
	Regarding claim 32, the combination of Wang, Wu, and Hicks do not explicitly disclose the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to, in response to receiving the  notification, power a wireless access point of the manager resource device prior to the second wireless communication link being established.
	However, in the same field of endeavor, Breiling teaches powering a wireless access point of the manager resource device prior to the second wireless communication link being established (sleep powering down some interfaces, listen mode to listen for wake commands, and after powering up in response to notification, transmit and receive (powering access point) at frequencies (2nd communication link) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hicks to the modified system of Wang, Wu, and Hicks, where Wang, Wu, and Hicks' modified system along with Breiling's reduced resources used (para. 100) reduces used resources, thereby reducing congestion, and making saved resources available for other services increasing the number of services a provider may offer.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu, and further in view of Mani et al. (US 2016/0021613 A1) hereinafter Mani.
	Regarding claim 35, the combination of Wang and Wu do not explicitly disclose the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to receive a first portion of the data payload in a first window of time; and receive a second portion of the data payload in a second window of time, the second window of time delayed by an amount greater than a duration of the first window of time.
	However, in the same field of endeavor, Mani teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to receive a first portion of the data payload in a first window of time (transmit for 120 ms transmission time (first ; and receive a second portion of the data payload in a second window of time, the second window of time delayed by an amount greater than a duration of the first window of time (at least 10 seconds recovery time between consecutive transmissions (second window of time greater than first); para. 194).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mani to the modified system of Wang and Wu, where Wang and Wu's modified system along with Mani's low latency (para. 29) improves the system by providing data with low latency, thereby reducing delay and improving customer experience.
	Regarding claim 36, Wang does not explicitly disclose the second wireless communication link comprises an unsecured network session between a first termination socket in the manager resource device and a second termination socket in the image capture device.
	However, in the same field of endeavor, Wu teaches the second wireless communication link comprises an unsecured network session between a first termination socket in the manager resource device and a second termination socket in the image capture device (Wi-Fi Protected Access (WPA); para. 39 indicating unsecured network session due to WPA, limited to being either secured, or unsecured).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu, and further in view of Stilp (US 2004/0215750 A1) hereinafter Stilp.
	Regarding claim 42, the combination of Wang and Wu do not explicitly disclose the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to wirelessly communicate encryption key information from the manager resource device over the first wireless communication link to the image capture device, wherein the data payload is encrypted by the image capture device using the encryption key information.
	However, in the same field of endeavor, Stilp teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to wirelessly communicate encryption key information from the manager resource device over the first wireless communication link to the image capture device (transponder receiving encryption keys from master controller (manager resource device); para. 209), wherein the data payload is encrypted by the image capture device using the encryption key information (transponder receiving encryption keys from master controller (manager resource device) and the transponder using the encryption keys for encryption to a base; para. 209).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Mishra et al. (US 2016/0286607 A1) discloses systems, methods, and devices for managing coexistence of multiple transceiver devices using control signals.
	Siann et al. (US 2010/0141762 A1) discloses wireless network camera systems.
	Hrastar (US 2004/0209634 A1) discloses systems and methods for adaptively scanning for wireless communications.
	Srivastava et al. (US 2017/0041106 A1) discloses sub-partitioning of wireless wideband channel and usage.

	Pertinent art include:
	Wikipedia entry for smartphone describing most smartphones are camera phones on page 1 
	Wikipedia entry for wireless sensor network describing sensors upload data to a remotely located server on page 5 (web.archive.org/web/20160405213907/https://en.wikipedia.org/wiki/Wireless_sensor_network), having been made of record in the OA of 5/8/2020, is not included in the instant OA.

	Wang et al. (WO 2018/074959 A1), having been made of record in the OA of 7/8/2019, is not included in the instant OA.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413